


109 HRES 1095 IH: Commemorating the one-year anniversary of

U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1095
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2006
			Mr. Boozman (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Issa, Mr. Burton of Indiana,
			 Mr. McCotter,
			 Mr. Smith of New Jersey,
			 Mr. Meeks of New York,
			 Mr. Pence,
			 Mr. Sessions,
			 Mr. McHenry,
			 Ms. Foxx, Mr. Tiahrt, Mr.
			 Sullivan, Mr. Terry,
			 Mr. Carter,
			 Mr. Linder,
			 Mr. Pitts,
			 Mrs. Kelly,
			 Ms. Harman,
			 Mr. Snyder,
			 Mr. Ross, Mr. Wexler, Mr.
			 Souder, Mr. Crenshaw,
			 Mr. Brown of South Carolina,
			 Mr. Boren, and
			 Mr. Crowley) submitted the following
			 resolution; which was referred to the Committee on International
			 Relations
		
		RESOLUTION
		Commemorating the one-year anniversary of
		  the November 9, 2005, terrorist attacks in Amman, Jordan.
	
	
		Whereas on November 9, 2005, a series of terrorist bombs
			 exploded at the Radisson, Hyatt, and Days Inn hotels in Amman, Jordan,
			 resulting in the deaths of scores of civilians and the injuries of hundreds of
			 others;
		Whereas Jordan has been targeted in several terrorist
			 attacks over the past few years and likely remains a target for Islamic
			 extremists;
		Whereas Jordan provided unequivocal support to the United
			 States after the September 11, 2001, terrorist attacks;
		Whereas Jordan has arrested suspected terrorists with
			 possible ties to Osama bin Laden’s Al Qaeda organization and has provided other
			 critical support to the global war on terrorism; and
		Whereas Jordan remains a firm ally of the United States in
			 the global war against terrorism and in helping to achieve a lasting peace in
			 the Middle East: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)notes with sorrow the one-year anniversary
			 of the November 9, 2005, terrorist attacks in Amman, Jordan;
			(2)condemns in the strongest possible terms
			 the November 9, 2005, terrorist attacks;
			(3)expresses its ongoing condolences to the
			 families and friends of those individuals who were killed in the attacks and
			 its sympathies to those individuals who were injured;
			(4)reiterates its support of the Jordanian
			 people and its government;
			(5)values the strong and lasting friendship
			 between Jordan and the United States and the continuing cooperation of the two
			 nations in political, economic, and humanitarian endeavors; and
			(6)expresses its readiness to support and
			 assist the Jordanian authorities in their efforts to pursue, disrupt,
			 undermine, and dismantle the networks that plan and carry out such terrorist
			 attacks as the November 9, 2005, terrorist attacks in Amman, Jordan.
			
